Appeal by plaintiff from so much of a resettled order as strikes out item 16 in her demand for a bill of particulars of the amended answer of the respondent-appellant Swiss Bank Corporation. Cross-appeal by said respondent-appellant from so much of the same order as denies its motion to strike out items 1 to 15, inclusive, contained in the same demand.. Resettled order modified on the law by striking therefrom the first decretal paragraph and inserting in lieu thereof the folio-wing: “ ORDERED that the motion to strike out items 1 to 5, inclusive, and items 16 and 17 of said demand is granted; and the motion to strike out items 6, 7, 8, 9, 10, 11, 12, 13, 14 and 15 is hereby denied; and it is.” As thus modified, the order, in so far as appealed from, is affirmed, with ten dollars costs and disbursements to respondent-appellant. In our opinion items 1 to 5 should have been struck out under the well-established rule that a defendant will not be required to furnish a bill of particulars as to denials or admissions contained in an answer. Lazansky, P. J., Carswell, Johnston, Adel and Close, JJ., concur.